*521Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
En esta ocasión una mayoría de este Tribunal resuelve que el plazo máximo de seis (6) meses de detención preven-tiva que establece la Sec. 11 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico sólo es de aplicación a acusados que no pueden prestar fianza. Entendemos que esta disposición constitucional está fun-damentada en el principio fundamental de la presunción de inocencia y, como tal, es mucho más abarcadora. Disentimos.
HH
El peticionario, Ramón Ruiz Ramos, me acusado de maltrato bajo la Ley Núm. 54 de 15 de agosto de 1989 (8 L.RR.A. see. 601 et seq.). El Tribunal de Primera Instancia encontró causa probable en su contra en vista preliminar, y fijó fianza de $10,000. Luego, se le imputó además por in-fracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. El 5 de noviembre de 1998 el Tribunal de Primera Instancia determinó causa probable para el arresto y se fijó una segunda fianza de $10,000. Por no poder prestar dichas fianzas, Ruiz Ramos fue encarcelado ese mismo día.
Antes de celebrarse vista preliminar en cuanto a la se-gunda imputación, su representación legal presentó una moción en la que solicitó una evaluación sobre su condición mental. En vista celebrada al respecto el 15 de marzo de 1999, se determinó que Ruiz Ramos no reunía los criterios médicos legales de procesabilidad. El Tribunal de Primera Instancia ordenó, pues, su traslado inmediato al Hospital *522de Psiquiatría Forense para que fuera evaluado y recibiera tratamiento.
El 11 de mayo de 1999, pasados ya seis (6) meses de su detención, su representación legal presentó recurso de há-beas corpus mediante el cual argumentó que él se encon-traba recluido en violación del término máximo de seis (6) meses de detención preventiva establecido por la Sec. 11 del Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 2000. El Tribunal de Primera Instancia denegó el recurso por entender que, aunque Ruiz Ramos estaba privado de su libertad, éste no se encontraba en una institución co-rreccional, y que la privación de su libertad no respondía a su inhabilidad para prestar la fianza fijada en el caso. Ade-más, decidió que dicha privación no contraviene la presun-ción de inocencia, ya que su ingreso en el referido hospital no guarda relación con su condición de sumariado.
Inconforme, Ruiz Ramos acudió ante el Tribunal de Cir-cuito de Apelaciones. Dicho foro confirmó la determinación del Tribunal de Primera Instancia. Concluyó que el propó-sito de la detención preventiva es garantizar la compare-cencia del acusado a cualquier procedimiento posterior al arresto, mientras que el ingreso en el Hospital de Psiquia-tría Forense sólo pretende proveerle tratamiento al impu-tado hasta que se encuentre procesable, por lo que la refe-rida cláusula constitucional no es aplicable en este caso. Inconforme aún, Ruiz Ramos acude ante nos.
i-H HH
La Regia 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece un procedimiento mediante el cual un acusado puede solicitar que se le encuentre mentalmente incapacitado. El debido proceso de ley obliga al Estado a suspender la celebración del juicio de un acusado hallado improcesable bajo dicha regla. La misma provee para la *523reclusión del acusado en una institución adecuada. Id. No se establece un periodo máximo de tiempo para dicha in-ternación involuntaria. íd. Por otro lado, la Sec. 11 del Art. II de nuestra Constitución, supra, establece un término máximo de seis (6) meses para la detención preventiva antes del juicio. Surge, pues, la interrogante de si un acusado hallado improcesable e internado involuntariamente bajo la citada Regla 240 puede estar recluido en exceso de dicho periodo máximo de seis (6) meses dispuesto por nuestra Constitución.
HH HH HH
“My guiding principle is this: Guilt is never to be doubted. Franz Kafka, “In the Penal Colony”.
La presunción de inocencia nos ha permitido escapar de la paranoia, claustrofobia, crueldad y morbosidad que tan crudamente encarnan las realidades en las que se despla-zan los personajes de Franz Kafka. Nuestro pasado está repleto de memorias de sistemas penales que brindaban garantías míseras a los acusados de crímenes. Así, pues, los antiguos anglosajones sometían a los acusados a orda-lías por fuego y por agua en las cuales se presumía la cul-pabilidad del acusado. Sólo la intervención divina que sal-vara al acusado de la muerte o del daño corporal podía probar la inocencia del desdichado.
Estos métodos han quedado en desuso por el consenso general en cuanto a su carácter injusto. En nuestra juris-dicción hemos decidido reemplazar el mandato del oficial de la colonia penal de Kafka y dejar firmemente plantado como principio rector uno que entendemos es más sabio: la inocencia siempre se presume.
Y para que no quedase duda alguna, la Convención Constituyente decidió dejar plasmado tan importante prin-cipio en la Carta de Derechos de nuestra Constitución: “En todos los procesos criminales, el acusado disfrutará del de-*524recho ... a gozar de la presunción de inocencia.” Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327. La pre-sunción de inocencia es piedra angular de nuestro ordena-miento jurídico. Garantiza la preeminencia del derecho individual a la libertad sobre el poder acusatorio del Estado. Dicho precepto constitucional no se limita a ser sólo una regla de derecho probatorio, sino que es más bien una ideo-logía que debe empapar todo nuestro sistema de justicia criminal. De la presunción de inocencia surgen muchas de las demás garantías que le brinda nuestra Constitución a un acusado. Sobre este particular expresó el Juez Asociado Señor Negrón Fernández:
El derecho a la libertad provisional bajo fianza, el derecho a qne éstas no sean excesivas, y el derecho a salir en libertad transcurridos seis meses de encarcelación por defecto de fianza en espera de juicio, son derechos correlativos, dirigidos todos a salvaguardar el superior derecho -constante también como garantía constitucional- de la presunción de inocencia. Las disposiciones sobre libertad provisional bajo fianza, y so-bre fianzas excesivas, no surgen como un acto de gracia del Estado: su existencia es coextensiva con la necesidad de efecti-var el fundamental derecho a la presunción de inocencia, sin que sufra menoscabo la protección que a la sociedad debe, en un válido y razonable ejercicio de poder público, el Estado. (Énfasis suplido.) Sánchez v. González, 78 D.P.R. 849, 856 (1955), opinión del Juez Asociado Señor Negrón Fernández, con la cual concurrieron el Juez Presidente Señor Snyder y el Juez Asociado Señor Siíre.
Así, pues, nuestra Constitución garantiza el derecho de un acusado a quedar en libertad bajo fianza antes de me-diar un fallo condenatorio. Esta disposición surge de la ne-cesidad de limitar el poder del Estado de encarcelar a un acusado antes que el mismo sea enjuiciado. Antes del jui-cio, todo acusado es inocente. Por lo tanto, el acusado debe tener la oportunidad de garantizar su comparecencia al juicio de un modo que no coarte su libertad.
De igual manera, la Convención Constituyente entendió que un acusado presuntamente inocente no puede ser en-carcelado antes del juicio por un periodo irrazonable de *525tiempo. Un inocente no puede ser privado de su libertad sin mediar una razón de gran peso. No podemos olvidar que:
In our society liberty is the norm, and detention prior to trial or without trial is the carefully limited exception. United States v.' Salerno, 481 U.S. 739, 755 (1987). Véase, además, Foucha v. Louisiana, 504 U.S. 71 (1992).
La encarcelación de un acusado antes del juicio está au-torizada por el interés legítimo y apremiante del Estado de asegurar la comparecencia de todo acusado al proceso. Pueblo v. Negrón Vázquez, 109 D.P.R. 265, 266-267 (1979). Sin embargo, esta facultad del Estado está estrictamente limi-tada por la presunción de inocencia y el debido proceso de ley. A estos efectos, el Tribunal Supremo de Estados Unidos reiteró recientemente lo siguiente: “ ‘[the] maximum length of pretrial detention is limited’ by ‘stringent’ requirements.” Zadvydas v. Davis, 533 U.S. 678, 691 (2001), citando a Carlson v. Landon, 342 U.S. 524, 545-546 (1952). Estas exigencias surgen de la firme creencia en que: “No society is free where government makes one person’s liberty depend upon the arbitrary will of another.” Shaughnessy v. Mezei, 345 U.S. 206, 217 (1953), opinión disidente del Juez Asociado Señor Black.
En reconocimiento de estos principios, la citada Sec. 11 de la Carta de Derechos dispone que “[l]a detención pre-ventiva antes del juicio no excederá de seis meses”. Const. E.L.A., supra, pág. 327.
La Opinión del Tribunal resuelve que esta limitación constitucional sólo aplica a los acusados encarcelados por no haber podido prestar fianza. Reconocemos que los úni-cos casos que se han litigado ante este Tribunal sobre dicha cláusula constitucional envolvían acusados que no habían podido prestar fianza. Sin duda alguna, la mayoría de los casos en los cuales surge esta situación (la detención pre-ventiva por más de seis (6) meses) están relacionados a la fianza. Sin embargo, esto no quiere decir que estos sean los *526únicos ciudadanos a los cuales les aplica esta protección constitucional. Esto sólo significa que el caso de autos plantea una cuestión novel y poco usual.
Como expusiéramos anteriormente, la limitación consti-tucional al periodo de detención preventiva nace de la pre-sunción de inocencia. Todo acusado se presume inocente; no solamente los que no pueden prestar fianza. Por lo tanto, esta limitación constitucional al periodo de deten-ción preventiva es de aplicación a todo acusado. El texto constitucional no establece ninguna distinción ni sugiere que el plazo máximo sea de aplicación sólo a los que no pueden prestar fianza. De igual manera, las discusiones de la Convención Constituyente no indican que dicho plazo sea de aplicación limitada.
El señor delegado Arcilio Alvarado describió el plazo de la siguiente manera durante los debates de la Convención:
Este término que estamos fijando es tan y tan perentorio que si llegan los seis meses y el acusado no ha sido sometido a juicio, la corte tiene que ponerlo en la calle por un hábeas corpus inmediatamente que hayan pasado los seis meses. 3 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1595 (1962).
Por su parte, el señor delegado Héctor González Blanes explicó que “[l]o que se quiere evitar con esta disposición es que un individuo esté preventivamente detenido por tiempo [i]limitado, como acontece muchas veces en los tribunales”. Diario de Sesiones, supra, pág. 1596. Lo que preocupaba a los miembros de la Asamblea Constituyente era que una persona presuntamente inocente estuviera bajo custodia del Estado por más de seis (6) meses sin el debido proceso de ley correspondiente. No se hace, pues, referencia en ningún momento a que el plazo sólo aplique a aquellos que no pueden prestar fianza.
Nuestras decisiones han reconocido que la Convención Constituyente
[c]onsideró preferible rendir la custodia de un acusado des-*527pués de ese período [de seis meses], antes que hacer vulnerable la integridad de su derecho a la presunción de inocencia —que también consagraba en la propia Constitución— si de-jaba ilimitado el ejercicio de [1] poder de custodia [del Estado] por la mera utilidad de que el Estado le tuviera disponible para llevarle al tribunal. (Énfasis suplido.) Sánchez v. Gonzá-lez, supra, pág. 857.
Por estar enjuego la presunción de inocencia aplicable a todas las personas, dicho límite a la detención preventiva debe aplicarse a todos los acusados.
Por otro lado, en su obra sobre recursos extraordinarios, el Prof. David Rivé Rivera ha comentado que “irrespectiva-mente de la causa por la cual no se haya podido celebrar el juicio el acusado se hace acreedor a su excarcelación al transcurrir 6 meses desde su detención preventiva”. (Enfa-sis suplido.) D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Programa de Educación Jurídica Continua, Universidad de Puerto Rico, Facultad de Derecho, 1996, pág. 147. El plazo máximo es de aplicación aun cuando el acusado mismo ha causado la posposición del juicio al solicitar prórrogas meritorias y de buena fe. Sán-chez v. González, supra.
La propia opinión mayoritaria correctamente señala que:
El referido precepto constitucional sobre la limitación de la detención preventiva constituye una restricción al poder de custodia del Estado. ... La referida protección constitucional instituye una garantía procesal contra posibles excesos de au-toridad por parte del Estado, evitando que la restricción efec-tiva de la libertad, una vez determinada causa probable para arresto, resulte en un castigo anticipado por un delito que no se ha juzgado. Opinión del Tribunal, pág. 15.
Como tal, entendemos que la limitación es relevante siempre que un acusado está bajo la custodia del Estado por el mero hecho de ser acusado.(1)
*528IV
Por otro lado, a modo ilustrativo, examinaremos el de-recho estadounidense relativo al asunto medular del caso de autos. Como correctamente expone la Opinión mayori-taria, el Tribunal Supremo de Estados Unidos, en Jackson v. Indiana, 406 U.S. 715 (1972), resolvió que el Estado no puede internar involuntariamente a un acusado improce-sable por un periodo irrazonable de tiempo. La razonabili-dad de dicho periodo depende de la probabilidad sustancial de que el imputado advenga mentalmente capaz para en-frentar los procedimientos criminales. Id. En caso de que la capacidad mental del acusado permanezca en un estado de improcesabilidad, y no exista probabilidad sustancial de que advenga a estar capaz mentalmente, se debe liberar de la institución adecuada del Estado. íd. El Tribunal Supremo de Estados Unidos no estableció en este caso ningún límite para dicho periodo razonable.
Sabido es que las protecciones constitucionales que le extienden los estados a sus ciudadanos pueden ser de una factura más ancha que las garantizadas por la Constitu-ción federal. A estos efectos, algunos de los estados han establecido mecanismos para responder a las exigencias de Jackson v. Indiana, supra.
Dieciocho (18) estados han dispuesto cortos periodos máximos de tratamiento para los acusados *529improcesables.(2) Véase G.H. Morris y J.R. Meloy Out Of Mind? Out of Sight: The Uncivil Commitment of Permanently Incompetent Criminal Defendants, 27 U.C. Davis L.Rev. 1, 14 (1993). Estos fluctúan entre un mínimo de sesenta (60) días (en dos estados), hasta un máximo de dieciocho (18) meses (en otros dos estados). íd. El periodo más frecuente es de seis (6) meses (cuatro estados) o un año (cuatro estados). íd. Cabe también mencionar que la legislación federal dispone que un acusado improcesable no puede permanecer bajo custodia federal, sólo por ser improcesable, por más de cuatro (4) meses a menos que el tribunal encuentre que es probable que el acusado advenga procesable dentro de un periodo razonable. United States v. Baker, 807 F.2d 1315, 1320 (6to Cir. 1986).
Otros cuatro (4) estados han eliminado completamente los procedimientos para internar a los acusados improcesables.(3) Morris y Meloy, supra, págs. 13-14. Dichos acusados sólo pueden ser internados a través del pro-cedimiento de internación civil. íd., pág. 14.
Trece (13) otros estados y el Distrito de Columbia han decidido ignorar el mandato de Jackson v. Indiana, supra, y no han establecido términos máximos para la internación involuntaria de los acusados improcesables. Morris y Me-loy, supra, pág. 14. Esta negativa ha sido criticada por al-gunos comentaristas. íd. Los quince (15) estados restantes *530han instituido periodos que son considerados muy extensos para ser razonables bajo Jackson, supra, según estos mis-mos académicos. Id. Sin embargo, incluso estos estados im-ponen algún tipo de límite al periodo de internación. Véanse, e.g.: People v. Burton, 166 Ill.App.3d 143, 145 (Ill. App. Ct. 1988) (“If after one year from the date of the original finding of unfitness, the court finds that the defendant continues to be unfit, the State shall request the court to conduct a discharge hearing”); People v. McBrien, 144 Ill.App.3d 489, 493 (Ill. App. Ct. 1986) (término limitado a la sentencia máxima que se hubiese podido imponer al acu-sado de ser éste convicto); State ex reí. Lockhart v. Armis-tead, 351 So.2d 496, 498 (La. 1977) (término limitado a la sentencia máxima); In re Polk, 84 Cal.Rptr.2d 389 (1999) (término limitado a 3 años o a la sentencia máxima, lo que sea menor). Es importante destacar que el Tribunal Federal de Circuito de Apelaciones para el Primer Circuito ha resuelto que recluir a un acusado, sólo con el propósito de determinar su procesabilidad, por un periodo mayor a la sentencia máxima que podría ser impuesta de éste ser con-victo, viola la Constitución federal. United States v. DeBe-llis, 649 F.2d 1 (1er Cir. 1981).
En un importante estudio sobre procesabilidad, Ronald Roesch y Stephen Golding discutieron doce (12) propuestas para establecer límites al tratamiento de acusados imprócesables. Morris y Meloy, supra, pág. 15, citando a Ronald Roesch y Stephen L. Golding, Competency to Stand Trial 116-20 (1980). La mayoría de las propuestas reco-mendaban un periodo máximo de seis (6) meses con una posible extensión de otros seis (6) meses si existía una pro-babilidad sustancial de que el acusado advendría procesable. Id.
Finalmente, debemos mencionar lo resuelto reciente-mente por el Tribunal Supremo de Estados Unidos en un caso que, por su similitud al asunto de autos, resulta su-mamente persuasivo. En Zadvydas v. Davis, supra, dicho *531Tribunal resolvió que cuando un inmigrante se encuentra legalmente en Estados Unidos, pero está bajo un procedi-miento de remoción, sólo puede mantenerse detenido por un periodo razonable de tiempo. El Tribunal Supremo es-tableció una presunción de irrazonabilidad para cualquier detención de este tipo por más de seis (6) meses. Id. In-cluso, el Tribunal expresó sus dudas sobre la constitucio-nalidad de un periodo mayor de detención:
We do have reason to believe, however, that Congress previously doubted the constitutionality of detention for more than six months. See Juris. Statement in United States v. Witko-vich, O.T. 1956, No. 295, pp. 8-9. Consequently, for the sake of uniform administration in the federal courts, we recognize that period. (Enfasis suplido.) Zadvydas v. Davis, supra, pág. 701.
La más reciente jurisprudencia del Tribunal Supremo federal brinda apoyo, pues, a la conclusión de que una de-tención por más de seis (6) meses es irrazonable.
Entendemos que el límite de seis (6) meses impuesto por nuestra Constitución a la detención preventiva precisa-mente lo que hace es establecer un máximo al periodo ra-zonable que requiere la Constitución federal bajo Jackson v. Indiana, supra. El Diario de Sesiones de la Convención Constituyente ofrece sustento a la razonabilidad de dicho periodo: “El término de seis meses es prudente, es razona-ble, corresponde a la legislación actual y podría funcio-narse con él.” Diario de Sesiones, supra, pág. 1595. Seis (6) meses nos parece un periodo perfectamente razonable para que el Estado tenga como límite al tratar a un acusado improcesable antes de tener que internarlo bajo el procedi-miento civil. El derecho estadounidense brinda gran apoyo a esta conclusión.
V
La Opinión del Tribunal distingue entre los acusados que se encuentran encarcelados por defecto de fianza y los *532que se encuentran internados involuntariamente por estar improcesables. Resuelve que los acusados improcesables no se encuentran en detención preventiva para efectos del plazo máximo de seis (6) meses. Esta distinción nos parece excesivamente formalista y esencialmente discriminatoria, pues excluye de la protección constitucional a los acusados improcesables.
En primer lugar, esta interpretación parece basarse en el hecho que un acúsado que no presta fianza se encuentra sumariado porque se encontró causa probable en su contra y está esperando que se le celebre juicio. Como de ordinario está detenido porque el Estado no ha sido diligente, la Constitución dispone un término para la celebración de dicho juicio. Por otro lado, un acusado improcesable está in-ternado recibiendo tratamiento. En estos casos, no se le celebra juicio porque se
... pretende evitar la injusticia de requerirle a un acusado que enfrente un proceso criminal cuando éste no está mental-mente capacitado para ayudar en su defensa, lo cual podría culminar en una convicción errónea. Mediante la referida sus-pensión [del juicio], se promueve la confianza de la ciudadanía en el sistema judicial criminal, conservando su dignidad e integridad. (Escolio omitido.) Opinión del Tribunal, págs. 501-502.
La opinión mayoritaria sugiere, pues, que el interna-miento involuntario del acusado improcesable es un favor que le está haciendo el Estado a dicho acusado en aras de la integridad del sistema judicial. Respetuosamente, pero de manera enfática, disentimos de esta interpretación.
La única razón por la cual, en un caso como el de autos, el acusado se encuentra internado involuntariamente es porque se encontró causa probable en su contra, pero no se le puede celebrar juicio. La razón por la cual no se le puede celebrar juicio es que el acusado está mentalmente incapa-citado y no se puede procesar por consideraciones de de-bido proceso de ley. Su condición mental está tan fuera de su control como la condición económica del que no puede *533prestar fianza. No es culpa del acusado estar incapacitado mentalmente. Por lo tanto, su situación es idéntica a la del acusado que no presta fianza. Se encontró causa probable en su contra y no se le puede celebrar juicio por razones que están fuera de su control.
La Opinión del Tribunal, en segundo lugar, intenta dis-tinguir el caso del acusado improcesable basándose en que el mismo no está “sumariado en espera de juicio”, sino que está en una institución psiquiátrica en espera de su mejoría. Sin embargo, como correctamente menciona dicha opinión, “[u]no de los efectos de una determinación de im-procesabilidad, conforme a lo dispuesto en la Regla 240 de Procedimiento Criminal, supra, es que el acusado perma-necerá bajo la jurisdicción del tribunal”. (Énfasis suprimido.) Opinión del Tribunal, pág. 501. El acusado, pues, está bajo el poder de custodia del Estado. Al respecto, expone el profesor Rivé Rivera:
El confinamiento de una persona dentro de ciertos límites definidos, por un período considerable de tiempo, sin autori-dad legal para ello y sin su consentimiento, constituye encar-celamiento ilegal. Dobbins v. Hato Rey Psychiatric Hospital, 87 D.P.R. 30, 34-35 (1962). Dice este caso que: “Aunque usual-mente se asocie con la detención ilegal en una prisión, no es indispensable que medie una encarcelación propiamente dicho; es suficiente con que ocurra una restricción de la libertad del perjudicado.” Dobbins, supra, pp. 34-35. ... Dobbins reco-noce que la reclusión involuntaria de una persona en una ins-titución para enfermos mentales en violación de las disposicio-nes estatutarias sobre higiene mental constituye un encarcelamiento ilegal. El hábeas corpus es el recurso preciso para cuestionar la reclusión, o detención, de una persona en un hospital o a manos de personas particulares. D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Pro-grama de Educación Jurídica Continua, Universidad de Puerto Rico, Facultad de Derecho, 1996, págs. 152-153.
Así, pues, ha expresado el Tribunal Supremo de Estados Unidos:
The loss of liberty produced by an involuntary commitment is more than a loss of freedom from confinement. Vitek v. Jo-*534ties, 445 U.S. 480, 492 (1980). Véase, además, Foucha v. Louisiana, supra.
No hace ningún sentido decir que el imputado improce-sable “no se encuentra sumariado en espera de la celebra-ción del juicio ...”. (Énfasis suprimido.) Opinión del Tribunal, pág. 506. La única razón por la cual el Estado está ejerciendo su poder de custodia sobre el acusado improce-sable es porque quiere celebrarle un juicio. Por lo tanto, dicho acusado está recluido en espera de juicio. Esta reclu-sión está limitada por nuestra Constitución a un plazo máximo de seis (6) meses.
Nos preocupan, además, las consecuencias inconsisten-tes que podría tener este pronunciamiento. Por ejemplo, si el imputado se escapara del hospital psiquiátrico en el cual esté internado involuntariamente, este acto se podría con-siderar una fuga bajo el Art. 232 del Código Penal, 33 L.P.R.A. see. 4428. Ahora bien, si el imputado está “bajo custodia del Estado” para los efectos del delito de fuga, también debe estarlo para los propósitos de la cláusula constitucional que establece el límite de seis (6) meses de detención preventiva.
VI
Entendemos, además, que la distinción hecha por la Opinión mayoritaria no está justificada por las buenas in-tenciones que pueda tener el Estado al internar a un acu-sado improcesable en contra de su voluntad. El hecho que dicho acusado esté recibiendo tratamiento, y no se le pueda celebrar juicio en aras de proteger sus derechos conforme al debido proceso de ley, no justifica que el Estado pueda privarle de su libertad de forma excesiva. Mediante la sus-pensión del juicio, el tribunal cumple con su deber de res-petar los derechos del acusado. Esta acción no inviste la actuación del Estado al internarlo con un aura benefactora *535que justifique la privación de su libertad en exceso del plazo constitucional de seis (6) meses. “Of all tyrannies a tyranny sincerely exercised for the good of its victims may be the most oppressive.” Lewis, The Humanitarian Theory of Punishment.
Es evidente la inconsistencia lógica de la idea que, al internar al acusado involuntariamente por un periodo en exceso de seis meses para “curarlo” y así poderlo procesar conforme con las exigencias del debido proceso de ley, lo que se hace es protegerlo del poder de custodia del Estado. Al acusado improcesable se le está privando de su libertad en exceso del plazo constitucional para que el Estado no le pueda privar de su libertad sin el debido proceso de ley. Esto no tiene ningún sentido. La intención bondadosa del Estado al no procesar al acusado mentalmente incapaci-tado no nos puede cegar ante la inconsistencia de esta posición. “Experience should teach us to be most on our guard to protect liberty when the Government’s purposes are beneficent.” Olmstead v. United States, 277 U.S. 438, 479 (1928), opinión disidente del Juez Asociado Señor Louis D. Brandéis.
También se podría argumentar que el Estado tiene un interés legítimo en internar a un acusado improcesable para brindarle tratamiento. Sin embargo, el Estado no tiene el poder de proveer tratamiento compulsorio a todos los ciudadanos. Esto nos lleva a reflexionar sobre cuál es el interés que verdaderamente se sirve al internar a un acu-sado improcesable que no cualifica para un procedimiento de internación civil. Estamos hablando, pues, de un acu-sado improcesable que no es peligroso ni para sí mismo ni para los demás. Esta persona sólo estaría bajo la custodia del Estado por concepto de que se encontró causa probable en su contra. El único interés legítimo que tiene el Estado para brindarle tratamiento compulsorio sería lograr que el acusado advenga procesable para así poder enjuiciarlo y castigarlo por su alegada conducta criminal.
*536Nos preocupa que el efecto de la decisión del Tribunal sea otorgarle un cheque en blanco al Estado para internar y tratar involuntariamente a un acusado con el único pro-pósito de poder castigarlo. Este ímpetu altamente retribu-tivo no nos parece cónsono con la filosofía pro rehabilita-ción que establece la Sec. 19 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1. Incluso, la Opinión del Tribunal comenta en el contexto de la internación civil que
[e]l Estado no tiene un interés en internar involuntariamente a personas que realmente no constituyen un peligro o repre-senten un riesgo inminente de causar daño por razón de tras-torno mental. Opinión del Tribunal, pág. 508.
De igual modo se ha expresado el Tribunal Supremo de Estados Unidos: “[W]e have upheld preventive detention based on dangerousness only when limited to specially dangerous individuals and subject to strong procedural protections.” Zadvydas v. Davis, supra, págs. 690-691. Véase, además, Foucha v. Louisiana, supra (invalidando un sistema de detención basada en incapacidad mental que le imponía al detenido el peso de probar que no era peligroso). Entendemos que el Estado sí tiene un interés generalizado de procesar criminalmente a todos los que in-frinjan los estatutos penales, pero nos parece prudente li-mitar el poder del Estado para fines tan esencialmente retributivos. Es más que razonable proveerle seis (6) meses al Estado para que brinde tratamiento al acusado impro-cesable cuando el único interés legítimo de dicha custodia involuntaria es el procesarlo penalmente y castigarlo. In-sistir en tratar a un imputado improcesable por más de seis (6) meses e incurrir en el correspondiente gasto de fondos públicos, sólo para poderlo castigar y dejar caer so-bre él toda la fuerza y poder del Estado, nos parece excesi-vamente cruel y vengativo.
*537VII
¿Qué ha de suceder, entonces, con los imputados impro-cesables que sí presentan un peligro para sí mismos o para los demás? Entendemos que existe una genuina y justifi-cada preocupación en este sentido. Dejar libres a personas mentalmente incapacitadas que sean peligrosas y que no puedan ser procesadas penalmente conllevaría un alto riesgo para el público en general y sería un descuido irres-ponsable del deber del Estado de proteger a la ciudadanía. Sin embargo, nuestra posición no compromete este deber en lo más mínimo.
Como acertadamente menciona la Opinión mayoritaria, la Ley de Salud Mental de Puerto Rico, Ley Núm. 408 de 2 de octubre de 2000, provee un procedimiento de interna-ción civil. Mediante dicho procedimiento, el Estado puede internar involuntariamente a personas mentalmente inca-pacitadas que sean peligrosas. íd. La diferencia impor-tante que existe entre este tipo de internación involuntaria y la internación de un acusado improcesable en espera de juicio bajo la citada Regla 240 de Procedimiento Criminal es que el procedimiento civil requiere prueba clara y con-vincente de los requisitos y la necesidad de la internación. Art. 4.12 de la Ley Núm. 408, supra, 24 L.P.R.A. see. 6155k. La Ley de Salud Mental de Puerto Rico requiere que se pruebe la peligrosidad de la persona.
Así, pues, se requiere un debido proceso de ley más ri-guroso al privarle a estas personas de su libertad. En el caso de la internación involuntaria bajo la Regla 240 de Procedimiento Criminal, supra, no se requiere que se pruebe nada con respecto a la peligrosidad del acusado. Este estándar diferente al de los demás incapacitados mentales, al aplicarse de manera ilimitada para internar involuntariamente a un acusado por un periodo indefinido de tiempo, nos parece injustificado.
*538“The basic and unifying thread which runs throughout our recommendations is a rejection of the notion that the mere fact of a criminal charge or conviction is a proper basis upon which to build other unnecessary, unprofitable, and essentially unfair distinctions among the mentally ill.” Jackson v. Indiana, supra, pág. 724 esc. 4, citando Association of the Bar, City of New York, Special Committee on the Study of Commitment Procedures and the Law Relating to Incompetents, Second Report, Mental Illness, Due Process and the Criminal Defendant 1 (1968).
Además, el único debido proceso de ley que se le ha dado al acusado en detención preventiva que justifica su reclu-sión es el haber encontrado causa probable en su contra. Para los acusados que no prestan fianza, el hallazgo de causa probable sólo justifica su encarcelación por un máximo de seis (6) meses. No vemos razón para que en el caso de los acusados improcesables se justifique una reclu-sión por más tiempo. Para recluir a los improcesables peli-grosos por más tiempo, el Estado debe recurrir al procedi-miento de internación civil y probar su peligrosidad.
Nuestra conclusión se sustenta si consideramos lo que se requiere al imponer una medida de seguridad. La Regla 241 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, esta-blece el procedimiento para su imposición. Este procedi-miento es de aplicación cuando el imputado de un crimen es absuelto por razón de incapacidad mental. Id. Dicha re-gla también requiere que se pruebe la peligrosidad del im-putado o la efectividad del tratamiento antes de imponer la internación involuntaria de dicho imputado. íd. No vemos por qué se deben requerir menos garantías a la hora de internar a un acusado improcesable.
Cabe mencionar, además, que entendemos que probar la peligrosidad de los imputados improcesables no debe ser una carga onerosa en la grandísima mayoría de los casos. Después de todo, el fiscal está procesando al individuo por-que existe evidencia de que cometió un crimen. En los ca-sos en los que el imputado sea verdaderamente peligroso, la evidencia recopilada por el fiscal debe ser más que sufi-*539cíente para probar la peligrosidad del acusado e internarlo mediante el procedimiento civil. Los únicos casos en los cuales la norma que esboza hoy una Mayoría de este Tribunal verdaderamente hace diferencia es en los casos de acusados improcesables que han cometido crímenes no vio-lentos y que no son peligrosos. Estas son precisamente las personas que no deben ser internadas involuntariamente. La Opinión mayoritaria hace posible la privación de la li-bertad de estas personas sin el debido proceso de ley y sin justificación válida.
VIII
En resumen, entendemos que la limitación de la deten-ción preventiva a un plazo de seis (6) meses nace de la fundamental garantía constitucional de la presunción de inocencia. Como tal, el límite es de aplicación a todos los acusados por igual, y no sólo a aquellos que no han podido prestar fianza.
The practice of automatic commitment with release conditioned solely upon attainment of competence has been decried on both policy and constitutional grounds. ... One source of this criticism is undoubtedly the empirical data available which tend to show that many defendants committed before trial are never tried, and that those defendants committed pursuant to ordinary civil proceedings are, on the average, released sooner than defendants automatically committed solely on account of their incapacity to stand trial. Related to these statistics are substantial doubts about whether the rationale for pretrial commitment —that care or treatment will aid the accused in attaining competency— is empirically valid given the state of most of our mental institutions. (Citas omitidas.) Jackson v. Indiana, supra, págs. 734-735.
Si el Estado quiere internar involuntariamente a un acusado improcesable en exceso de dichos seis (6) meses, debe cumplir con el debido proceso de ley, recurrir al pro-cedimiento de internación civil y establecer con prueba clara y convincente la peligrosidad del acusado. La presun-*540ción de inocencia y el debido proceso de ley impiden cual-quier otra interpretación.
Executive imprisonment has been considered oppressive and lawless since John, at Runnymede, pledged that no free man should be imprisoned, dispossessed, outlawed, or exiled save by the judgment of his peers or by the law of the land. Shaughnessy v. Mezei, supra, pág. 218, opinión disidente del Juez Asociado Señor Jackson.
En este caso, el peticionario lleva dos años y medio bajo la custodia del Estado porque se encontró causa probable en su contra y se le internó bajo la citada Regla 240 de Procedimiento Criminal por estar improcesable. Ni tan si-quiera surge del expediente que se haya celebrado una vista para determinar si el tratamiento en el hospital psi-quiátrico ha surtido algún efecto que pueda indicar que el peticionario advendrá procesable dentro de un tiempo razonable. Entendemos que el recurso de hábeas corpus procede por haber estado el peticionario bajo la custodia del Estado en espera de juicio en exceso del plazo de seis (6) meses prescrito por nuestra Constitución.
La acción del Estado no está justificada por su alegada intención benéfica. La realidad es que el peticionario ha estado recluido en un hospital psiquiátrico en contra de su voluntad, y en violación de sus fundamentales derechos constitucionales. “Mercy, detached from Justice, grows unmerciful.” Lewis, supra.
De igual manera, el miedo al prospecto de tener lunáti-cos corriendo por las calles poniéndonos a todos en peligro mortal nos parece infundado y exagerado.
Concern that the civil commitment process may be inadequate to deal with permanently incompetent criminal defendants appears exaggerated. As discussed above, four states use only the civil commitment process to confine any incompetent defendant. An additional eighteen states use the civil commitment process for permanently incompetent criminal defendants. Although their experience has not been systematically analyzed, the absence of legislative activity to replace *541the civil commitment approach suggests that it is being used successfully. (Citas omitidas.) Morris and Meloy, supra, págs. 21-22.
Entendemos que el procedimiento de internación civil que dispone nuestra Ley de Salud Mental es el adecuado para este tipo de situación.
Debemos puntualizar que aun si el plazo de seis (6) me-ses no fuera aplicable al peticionario, entendemos que los dos años y medio que lleva el señor Ruiz Ramos bajo la custodia del Estado es un periodo irrazonable, especial-mente dado el hecho que no se ha celebrado ningún tipo de vista compatible con el mandato de Jackson v. Indiana, supra.
No podemos abandonar a los incapacitados mentales y negarles las protecciones constitucionales de las cuales go-zan todas las demás personas bajo nuestro ordenamiento jurídico. Por esto extenderíamos el límite de seis (6) meses a una detención preventiva por razón de la improcesabili-dad del imputado. Además, siguiendo el precedente esta-blecido en Jackson v. Indiana, supra, e integrándolo con nuestra disposición constitucional, resolveríamos que un imputado improcesable sólo puede internarse por un tér-mino razonable de un máximo de seis (6) meses. El periodo razonable, claro está, podría en algunos casos ser menor que los seis (6) meses, por imperativo tanto de Jackson, supra, como de nuestra Constitución. La razonabilidad de dicho término debe depender de la probabilidad sustancial de que el imputado advenga capaz mentalmente para en-frentar los procedimientos criminales. En caso de que la capacidad mental del acusado permanezca en un estado de improcesabilidad, y no exista probabilidad sustancial de que advenga a estar capaz mentalmente, se debe liberar de la institución adecuada del Estado, donde recibe trata-miento, salvo que estén presentes circunstancias fácticas que señalen que debe ser internado involuntariamente bajo un procedimiento de internación civil.
*542Como la Opinión de este Tribunal adopta una norma que entendemos menosprecia el principio constitucional de la presunción de inocencia y excluye a los incapacitados mentales de la protección constitucional de juicio rápido, respetuosa, pero enérgicamente, disentimos.

C1) La controversia medular de este caso fue atendida por este Tribunal en Pueblo v. Santana Claudio, Sentencia del Tribunal de 1ro de septiembre de 1994, CE-94^582, en la que expresamos:
*528“El hecho que el Estado no haya podido iniciar el procesamiento criminal de la imputada, por razón de su estado no-procesable, no justifica su permanencia bajo detención preventiva en exceso de los seis (6) meses que dispone la Sección 11 del Artículo II de la Constitución. Resolver lo contrario nos llevaría a la paradójica e injusta situación de mantener en un limbo jurídico a la imputada quien se supone que goza de la presunción de inocencia pero continuaría encarcelada como si estu-viese cumpliendo la pena por el delito imputado ad infinitum,.
“El interés público queda adecuadamente protegido en la medida en que nada impide al Estado continuar con la vista de procesabilidad señalada. ...
“El Estado cuenta, además, con otros mecanismos legales para que la imputada obtenga el tratamiento siquiátrico necesario y la sociedad cuente con una expectativa razonable de seguridad.


(2) Alaska (180 días, más otros 6 meses si el imputado fue acusado de un crimen violento contra otra persona), Arizona (6 meses), Arkansas (1 año), Connecticut (18 meses o la sentencia máxima, lo que sea menor), Georgia (9 meses), Idaho (180 días), Indiana (6 meses), Kansas (6 meses), Kentucky (60 días), Maine (1 año), Michigan (15 meses o 1/3 de la sentencia máxima, lo que sea menor), Missouri (12 meses), Ohio (15 meses o 1/3 de la sentencia máxima, lo que sea menor), Carolina del Sur (60 días), Texas (18 meses), Washington (90 días para acusados con problemas de desa-rrollo mental, 180 días para todos los demás acusados; la internación se puede extender por otros 6 meses), West Virginia (6 meses, se puede extender por otros 3 meses por pedido del oficial médico), y Wisconsin (12 meses o la sentencia máxima, lo que sea menor). G. H. Morris y J. Reid Meloy, Out Of Mind? Out of Sight: The Uncivil Commitment of Permanently Incompetent Criminal Defendants, 27 U.C. Davis L.Rev. 1 esc. 61 (1993).


(3) New Hampshire, Carolina del Norte, Tennessee, y Vermont. Morris y Meloy, supra, esc. 59.